Cite as 2015 Ark. App. 674

                     ARKANSAS COURT OF APPEALS
                                          DIVISION III
                                          No. CV-15-628


                                                    Opinion Delivered   November 18, 2015

TERESA HARDY                                        APPEAL FROM THE YELL COUNTY
                                  APPELLANT         CIRCUIT COURT,
                                                    NORTHERN DISTRICT
V.                                                  [NO. JV-14-1]

ARKANSAS DEPARTMENT OF                              HONORABLE TERRY SULLIVAN,
HUMAN SERVICES and MINOR                            JUDGE
CHILDREN
                    APPELLEES
                                                    AFFIRMED; MOTION TO
                                                    WITHDRAW GRANTED



                              WAYMOND M. BROWN, Judge


           The Yell County Circuit Court terminated the parental rights of appellant Teresa

Hardy to her two children, D.W. and J.C.1 Hardy’s counsel has filed a motion to withdraw

and a no-merit brief, pursuant to Linker-Flores v. Arkansas Department of Human Services,2 and

Arkansas Supreme Court Rule 6-9(i),3 contending that there are no meritorious grounds to

support an appeal. The clerk of our court mailed a certified copy of counsel’s motion and

brief to appellant, informing her of her right to file pro se points for reversal. Appellant has

not filed any pro se points.


       1
           The court also accepted the legal fathers’ consents to termination of parental rights.
       2
           359 Ark. 131, 194 S.W.3d 739 (2004).
       3
           (2015).
                                  Cite as 2015 Ark. App. 674

       Having carefully examined the record and the no-merit brief, we conclude that counsel

has complied with the requirements established by the Arkansas Supreme Court for no-merit

appeals in termination cases and that the appeal is wholly without merit. Accordingly, we

affirm the termination of appellant’s parental rights by memorandum opinion.4 We also grant

counsel’s motion to withdraw.

       Affirmed; motion to withdraw granted.

       GRUBER and VAUGHT, JJ., agree.

       Leah Lanford, Arkansas Public Defender Commission, for appellant.

       No response.




       4
           See In re Memorandum Opinions, 16 Ark. App. 301, 700 S.W.2d 63 (1985).

                                              2